Case 5:18-cv-00323-OLG-HJB Document 239-1 Filed 10/31/19 Page 1 of 13




        EXHIBIT 1
                   Case 5:18-cv-00323-OLG-HJB Document 239-1 Filed 10/31/19 Page 2 of 13

                                                                 12-Person Jury
     Hearing Date:111412020 9:30 AM - 9:30 AM
     Courtroom Number:2308                                                                                 FILED
     Location: District 1 Court                                                                            911612019   4:21PM
              Cook County, lL
                                        rN rHE CrRcUrr couRT oF cooK coUNTY, TLLINOIS qg-ryIlI.Bl9yN
                                            couNTy DEPARTMENT, CHANCERY DTVTSTON clRculr      CLERK
                                                                                      cooK couNw, lL
o
Õ
¡..
Õ                    PEOPLE' S CHOICE HOSPITAL, LLC,               A
T                                                                                                          6590516
o
o,
                     Delaware limited liability corporation,
o
N
                                                Plaintffi                                2019cH10700
È                                                                             Case No.
1!
\t                           v
o,
o
c!
ó                    QUORUM HEALTH CORPORATION, a
o                    Delaware corporation,
ui
F.
ô                                               Defendant
â
UJ
.J
tr

                                              COMPLAIT..IT AND DEMAND F.OR JURY                TRIAL

                            Plaintiff People's Choice Hospital ("PCH") brings this action against Defendant Quorum

                   Health Corporation ("Quorum") for atternpting to close MetroSouth Medical Center under false

                   pretenses and in breach of an agreement on all material terms that PCH reached with Quorum to

                   purchase the hospital. Plaintiff, for its Complaint, alleges as follows based upon personal

                   knowledge      as   to itselt and for all other matters, upon information and belief:

                                                            NATURE OF'THE ACTION

                            1.         In a move that has become surprisingly commonplace in lllinois, an out-oÊstate

                   for-profit company has decided to shutter a community hospital, leaving its patients and

                   employees in the lurch. Like those before it, Quorum has lied to the public and the Illinois Health

                   Facilities and Services Reviow Board (o'Review Board") by claiming that it doesn't have enough

                   money to continue operating MetroSouth Medical Center ("MetroSouth") and cannot ftnd any

                   buyers, In fact, Plaintiff PCH has negotiated with Quorum to purchase the hospital for $20

                   million and stands ready, willing, and able to complete the transaction.

                            2,         To pay down company debt, Quorum decided to close and liquidate MetroSouth,
       Case 5:18-cv-00323-OLG-HJB Document 239-1 Filed 10/31/19 Page 3 of 13




       a full-service hospital located in Blue Island   with 314 beds and more than 800 employees that

(Þ
o      treats nearly 100,000 people every year, including tens of thousands of medically vulnerable
F.
Õ

       community members that cannot otherwise afford to pay for medical services.
:E
o
(')
o
N
ã             3.      Knowing that it woutd face public outrage, Quorum publically announced that it
fL

{
1{
o)
       was forced to close MetroSouth beoause it was losing millions and couldn't find any company
o
c\¡
(o     that was interested in purchasing the hospital. These statements are false.
o
ü
F
o
              4,      On July   g,207g,PCll-an lllinois-based      hospital turnaround company-agreed
o
       to purchase MetroSouth from Quorum for the asking price of $20 million. Both sides engaged
u.,¡
J
IL


       sophisticated attorneys from two of the largest law firms in the world to handle the transaction.

       Drafts of the purchase agreement were exchanged, PCH ultimately accepted Quorum's edits, and

       the parties reached agreement on all material terms.

              5.      Unfortunately, while working to finalize the agreement in August, Quorum

       suddenty reftised to move forward with the transaction unless PCH immediately tendered a $1

       million non-refundable deposit, which was something that had never been previously requested

       or agreed upon. Though this eleventh-hour demand was made in bad faith, PCH had-and still

       has-tremendous interest in purchasing the hospital, and thus, attempted to negotiate the newly

       added term and made a counteroffer. Quorum then, without explanation, stopped communicating

       with PCH and its lawyers.

              6.      Though it knows that PCH is anxious to purchase MetroSouth-and stands ready,

       willing, and able to do so-Quorum has continued making false representations aimed at

       convincing the public, hospital employees, politicians, and the Review Board that there are no

       potential hospital buyers. Recently, on August 23,2019, Quorum's Executive Vice President

       submitted a letter to the Review Board representing that it has reached out to 40 health systems




                                                           2
     Case 5:18-cv-00323-OLG-HJB Document 239-1 Filed 10/31/19 Page 4 of 13




     and hospitals, but nobody is    willing to purchase the hospital. According to Quorum, closing

o
o    MetroSouth is a "step [it] must now undertake after having exhaused all other options."r
F.
o
I
o
o)
     Likewise, on August 2ï,2}lg,Quorum issued a press release stating "We can confirm we have
ct
N
     had conversations with numerous third parties about transfening the hospital property and assets.
=
À
ç!
\l   Simply put, we have worked to give the hospital away to a qualifïed operator for several
o)
o
N
(o   months."2
o
u¡
t-
o
             7.       Based on Quorum's conduct over the past sevoral months, it is clear that it never
o
g    had any intention of selling MetroSouth to PCH (or any other potential buyer). Instead, pursuant
tr

     to its plan of paying down company debt, Quorum would rather cash out the hospital's Accounts

     Receivables-curently worth approximately $25 million-and liquidate the                   assets to   walk away

     from MetroSouth with approximately $64 million.

             8.       Quorum's scheme to close MetroSouth will deprive the residents of Blue Island

     and the neighboring communities of access to critical health care and rip away more than 800

     jobs from the State of lllinois. Quorum is counting on the Review Board to grant its application

     to close, in whioh case, it   will liquidate the MetroSouth     and deprive PCH of the opportunity to

     invest money in a hospital and work force that provides care to medically and sooially vulnerable

     communities that desperately need it.

             g.       PCH brings this aotion to hold Quorum accountable for fraud, breach of contract,

     and breach of the implied covenant of good faith and fair dealing, and seeks, among other things,




     I        quorum's August 23,2019 "Responso to Letter of Concetnr"
     https://www2.illinois.gov/sites/hßrblProjects/ProjectDocumentsÆxempt/E 024-1912019'08-26%208 024'
     l97o20Quorumo/o20Kealtho/o20Response%o20to%o20General%20Assembly%20Members0/o20letter,pdf               (last
     accessed Sept, 16, 2019).
     ,        "Quorum refi¡ses to negotiate sale ofsoon-to-shutter hospital, potential buyer says,"
     https://www.beckershospitalreview,cor/hospital-transactions-and-valuation/quorum-refuses-to'negotiate-sale-
     of-soon-to-shutter-hospital-potential-buyer-says.htrnl (last accessed sept. 16, 2019).


                                                            J
      Case 5:18-cv-00323-OLG-HJB Document 239-1 Filed 10/31/19 Page 5 of 13




      and award of specific performance requiring Quorum to complete the sale of MetroSouth in

o
o     accordance with the material ternrs aheady agreed upon.
f..
o
I
o
o)
                                                     PARTIES
<>
N
                10.   Plaintiff People's Choice Hospital LLC is a limited liability corporation existing
=
fL
1l
\t    under the laws of the State of Delaware, with its principal place of business located at 1200
o,
Õ
N
@     Harger Road, Oak Brook,      Illinois 60523.
d)
ui
f-
ô
                11.   Defendant Quorum Health Corporation is a corporation existing under the laws          of
cl
ul
J
LL
      the State of Delaware with its principal place of business located at 1573 Mallory Lane, Suite

      1   00, Brentwood, Tennessee 37 027,

                                         JURISDICTION AND VENUE

                12,   This Court has subject matter jurisdiction over the claims pursuant to Article VI,

      Section 9 of the Illinois Constitution.

               13.    This Court has jurisdiction over Quorum Health Corporation pursuant to 735

      ILCS    512-209 because   it conduots business transactions in lllinois, owns real property in lllinois,

      and maintains offices in   lllinois.

               14.    Venue is proper in this Court because MetroSouth is located in Cook County and

      the cause ofaction arises out   ofa transaction occurríng in Cook County,

                                             F'ACTUAL BACKGROUNI)

               15.     PCH is an award winning innovative and technology driven hospital management

      company. In early 2019, PCH began negotiating with.Quorum to purchase MetroSouth.

      Unbenownst to PCH, Quorum never intended to sell MetroSouth to PCH or anyone at all,

               16.    Instead, Quorum intended to shut the hospital down after generating sufficient

      accounts receivable and bleeding the finances dry through a $4 million per year management




                                                          4
      Case 5:18-cv-00323-OLG-HJB Document 239-1 Filed 10/31/19 Page 6 of 13




      contraot paid to Quorum's executives. On information and belief, substantially no management

o
o     services were provided through this contract; instead, MetroSouth continued to pay an in-house
t.
o
I
o
o)
      management team in addition to the illusory Quorum management contract.
()
c.¡
                17.    Nevertheless, in order to provide public-relations cover for their eventual plan to
o-
1|
\t    close MotroSouth, Quorum went through the motions of offering the hospital to buyers like PCH.
o)
o
ôl
ò               18.    After an initial review of MetroSouth's operations and assets in April and May
o
ui
t-    2019, PCH engaged in negotiations with Quorum to issue a letter of intent.
o
o
ut
JLL             19.     On May 1.7,2019, the Parties agreed to a letter of intent, whereby PCH would

      purchase MetroSouth after aperiod of due diligence. PCH would acquire all of MetroSouth's

      assets,   would hire on all current employees at their current compensation levels, and would

      continue to provide care to indigent individuals at the Hospital.

                20.    The Parties began to negotiate the purchase price of the ospital, These discussions

      would continue through June and early July, primarily focused on deciding the purchase price       of

      the Hospital. During that time, PCH conducted due diligence and began incurring significant

      amounts of fees due to the drafting and negotiation of the purchase agreement,

                21,    Meanwhile, on June Il,2019,Quorum filed an applicationwith the Review

      Board falsely stating that it had been unable to find a buyer for MetroSouth. Quorum detailed its

      supposed efforts to find a credible buyer and inexplicably assefied there was none.

                22,    Nonetheless, Quorum executive Kenneth King provided a detailed proposal on

      July 8, 2019 concerning the purchase price of all assets that PCH would acquire through the sale.

      Under the proposal, PCH would agree, based on the current value of the accounts receivable, to

      pay approximately $20 million to purchsae MetroSouth. The fïgure was tied to a formula that

      might produce a different fînal purchase price based on the value of certain of MetroSouth's




                                                         5
      Case 5:18-cv-00323-OLG-HJB Document 239-1 Filed 10/31/19 Page 7 of 13




      assets at the time of the deal closing. PCH accepted the proposal subject to a short due diligence

o
o     period on July 9,2019, and asked if Quorurn would withdraw its application for discontinuance.
¡.-
o
:c
o
o)
              23.    Quorum executive Kenneth King responded later that day (on July 9, 2019), and
o
ô.1

5     for the first time, indicated that Quorum would only'ocall off the closure process" in front of the
(L

ît
$     Review Board if PCH paid a $1 million non-refundable deposit or signed a definitive purchase
o)
Cf,
N
o     agreement (which neithor side had yet flnished).
Õ
ui
F
ô
              24.    By that time, PCH had already invested significant time and money into the
o
LtJ
J
l!
      purchase of MetroSouth and was, again, optimistic that a putchase agreement could be achieved

      before the closure of the hospital or that Quorum would move away from the demanded non-

      refundable deposit. Given that all matieral terms had been agreed upon, PCH indicated that it

      would continue forward in negotiations with drafting a full purchase agreement.

              25.    On July 24,20l9,the Review Board held a public hearing on MetroSouth's

      closure. There, Quorum exeoutives John Walsh and Kenneth King repeatedly represented that

      they had diligently attempted to locate a buyer and had been unsuccessful in finding one.

      Quorum also asked Frank Walker, a specialist it had retained in an effort to sell the hospital,

      describe Quorum's efforts in2019 to sellMetroSouth, Walker admitted that Quorum had

      received a "letter of interest from one party in May 2019," but "[w]e deemed that interest to be

      speculative and not credible as that parly had no recent experience operating a hospital and was

      unable to identifu fìnancing sources necessary to fund a transaction." Presumably, Walker was

      refering to PCH, but this statement was in every material respect untrue: Quorum did not think

      PCH's interest was speculative, PCH had access to capital, and Quorum was still actively

      working to sell the Hospital to PCH based on an ølready-agreed-upon purchase price, Further,

      PCH's financing for the purchase was officially approved by the lender on August      13   ,2019 ,




                                                         6
       Case 5:18-cv-00323-OLG-HJB Document 239-1 Filed 10/31/19 Page 8 of 13




               26,     Worse yet, and without the knowledge of PCH's, Quorum had already begun

o
o      shutting down certain critical services at MetroSouth. ln August, Quorum effectively shut down
t.
Õ
I
O
o)
       the cardiac care unit. In addition to providing lifesaving care to the community, cardiac care is a
o
N
       lynohpin of MetroSouth's ability to survive financially. On information and belief, Quorum also
À
=
f{                                                                                       notifing staff
v      began the process of shutting down surgery and labor and delivery services by
o)
o
N
ô      that these units would be shuttered and slowing the intake of patients,
o
ù
ko            27.      On July 31,2019, PCH sent a full draft of the purchase agreement to Quorum.
 o
J
 lri
tr
               28.     On August 1,2019, Quorum refused to lower its dernand for a $1,000,000.00 non-

       refundabte deposit. At the same time, it identified the major issues to the full draft of the

       purchase agreement that they identified.

               29.     On August 6,2019, Quorum returned the draft to PCH with redlines. The only

       remaining issue was the newly demand for     a non-refundable deposit. The parties attempted    to

       negotiate the deposit over the following days, and Quorum eventually reduced its demand for a

       deposit to $750,000.00. PCH countered three days later, offering to pay a $450,000.00 deposit.

              30,      On August 13,2019,PCH informed Quorum that its frnancing had been approved

       and that it woutd move forward with purchasing the hospital without any further due diligence or

       delay, Quorum responded by continuing to insist on a $750,000.00 deposit.

              31.      Despite PCH's repeated attempts to engage and negotiate the deposit      amount-

       even though it was added after all other terms were agreed upon-Quorum and its attorneys went

       dark and have failed to respond or communicate since then.

                                                COUNT I
                                    F'RAUDULENT MTSREPRESENTATION

               32.     Plaintiff re-alleges and incorporates the allegations contained above as if fully set

       forth herein.



                                                         7
      Case 5:18-cv-00323-OLG-HJB Document 239-1 Filed 10/31/19 Page 9 of 13




                   33.       As detailed above, Quorum has made numerous statements-both publicly and to

o
o         the Review     Board-in       the hopes of convincing the public, politicians, Blue Island residents, and
t.
o
I
o
(t,
          the Review Board that there are no potential buyers willing to purchase MetroSouth
()
(\
                   34.       Quorum fîrst rnade these statements to the Review Board when it filed its
=
o-

c!
s         application on June 16,2019, and then again during the public hearing on July 24,2019,when
o,
o
c{
(0
          Quorum's Senior Vice President, Kenneth King, testified, inter alia,that:
o)
u.i

                                          Quorum has been "unsuccessful in finding anorganization to take over
L
ko                                  a

o                                         the operations of MetroSouth.'o (Trans. at lS:19-22).
ul
J
tr
                                    a     "We spoke with the Chioago-based health systems multiple times with
                                          no suocess. We spoke with not-for-profit health systems that operated
                                          througout the state with no success . . . We spoke with many, many
                                          for-profit health systems in the country and no one was interested."
                                          (Trans. at 1 8:23-l 9:6).

                   35.       Quorum's Chief Executive Officer of MetroSouth, John Walsh, also testified

          during the July 24,20t9 hearing and stated that:

                                    a     "[R]epresentatives for the hospital have been working for three years
                                          to find a solution that would allow the hospital to continue operating in
                                          some form." (Trans. at9:4-7),


                                          "None of those efforts, including reaohing out to almost 40 healthcare
                                          providers and companies in Chicago, across the state, and through the
                                          country, have been successful thus far. The providers we reached out
                                          to said they too would be unable to operate the hospital as is and
                                          shared our concern over mounting financial, operational, and
                                          competitive challenges." (Trans. at 9:8-15).

                   36.    Quorum again reiterated these representations in a letter it submitted to the

          Review Board on August 23,2019, in which Quorum's Vice President Martin Smith promises

          that Quorum has "exhausted all other options" and has left "no stone unturned" in searching for

          a buyer.3




      3
          See,   supra,fn2

                                                                8
       Case 5:18-cv-00323-OLG-HJB Document 239-1 Filed 10/31/19 Page 10 of 13




               37,    Quorum had actual and specific knowledge that these representations were false

o
o       at the tirne they were made. In fact, PCH had already begun negotiating   with Quorum in March
t..
o
T,
o       (months before Quorum submitted its application to the Review Board), and by the time
o)
o
N
        Quorum testifîed at the public hearing on July z4,PCHhad already agreed to Quorum's asking
ù
=
L,,l
\t      price of approximately $20 million (which PCH comrnunicated to Quorum on July 16).
o)
o
ô,¡
ò              38.    The reason that Quorum made these fraudulent misrepresentations is because        it
o)
ü
t-      wanted to convince the Review Board (as well as the public and the politicians) that there were
ô
ul
J
tr      no prospeotive purchasers for MetroSouth and that it did everything in its power to find one.


        Quorum believes that with these representations, it is more likely to receive approval from the

        Review Board during the upcoming hearing on September 17,2019, and that without these

        representations, approval to close could be delayed. As such, these representations were

        material and Quorum intended for the Review Board to rely on them.

               39.    In reality, Quorum never intended to complete the transaction with PCH as it

        instead had already decided that it would be more lucrative to close and liquidate the hospital,

        and walk away with approximately $64 million,

               40.    PCH suffered and will continue to suffer considerable injury resulting from

        Quorum's fraud. Since March 2019, PCH has aggressively pursued the purchase of MetroSouth

        and diverted a substantial majority of the company's assets and personnel toward completing

        the transactions. PCH also hired attorneys and incurred substantial costs relating to regualtory

        compliance and the negotiation and drafting of the purchase agreement. PCH also lost money,

        capital, and other oosts to secure financing for the transaction, which remains available to this

        day to complete the purchase of MetroSouth. PCH also incured substantial damages resulting

        from Quorum's refusal to sell MetroSouth in accordance with the agreed upon material terms.




                                                         9
       Case 5:18-cv-00323-OLG-HJB Document 239-1 Filed 10/31/19 Page 11 of 13




                                                     COUNT     II
                                            PROMTSSORY ESTOPPEIT
o
o
t'.-
ö
t
               4l   ,   Plaintiff re-alleges and inoorporates the allegations contained above as if fully set
O
(')
o
N
       forth herein.

f=
 L
fl
               42,      Quorum's actions in communicating with PCH between March and August 2019
\t
ot
o      were designed to induce PCH into believing that Quorum was negotiating in good faith to enter
ôl
o
o      into an agreement to sell MetroSouth and that Quorum would ultimately take the steps necessary
ui
F
ô
o      to oomplete the transaction.
ul
J
tl.
               43.      The Parties continuously negotiated the purchase price of MetroSouth between

       from March through July 16 and July 9,2019, at whioh time PCH accepted Quorum's asking

       price of $20 million. At no time before PCH's acceptance of the asking price did Quorum's

       representatives make any mention of a non-refundable deposit to avoid a shutdown of the

       hospital.

               44.      In reality, Quorum was stringing PCH along, Quorum never intended to complete

        the transaction with PCH as it instead had already decided that it would be more lucrative to

        close and liquidate the hospital, and walk away with approximately $64 million.

               45,      PCH reasonably believed that Quorum was willing to complete the transaction for

        the sale of MetroSouth, as the parties reached agreement on all material telms and both sides

        hired attorneys from two of the largest law firms in the world to handle the regulatory and

        transactional aspects ofthe deal.

               46,      PCH relied on Quorum's agreement to sell it MetroSouth. PCH aggressively

       diverted a substantial majority of the company's assets and personnel toward completing the

       transactions. PCH also hired attorneys and incurred substantial costs relating to regualtory

       compliance and the negotiation and drafting of the purchase agreement. PCH also lost money,



                                                          10
      Case 5:18-cv-00323-OLG-HJB Document 239-1 Filed 10/31/19 Page 12 of 13




      capital, and other costs to seoure financing for the transaction, which remains available to this

o
o     day to complete the purchase of MetroSouth. PCH also incurued substantial damages resulting
F.
<)
T
o     from Quorum's refusal to sell MetroSouth in accordance with the agreed upon material terms.
o
N
                                                  COUNT III
o-
                                            BREACIT OF CONTRACT
c!
.if
o,
()
(\            47   .   Plaintiff re-alleges and incorporates the allegations contained above as if fully   set
(o
o
u¡
      forth herein.
!-
Õ
o
tIJ
             48.       PCH and Quorum entered into an agreement for the purchase of MetroSouth.
J
tr
              49,      All material terms   were agreed upon, including the purchase price, as PCH agreed

      to pay Quorum its asking price of $20 million.

              50.      PCH accepted the offer to purchase the hospital on July 9,2A19.

              51.      Quorum breached the contract by refusing to consummate the transaction.

                                             PRAYER FOR RELIEF

             WHEREFORE, Plaintiff People's Choice HospitalLLCrespectfullyrequests thatthe

      Court enter an order gtanting the following relief:

             A. Declaring that      Defendant Quorum Health Corporation made fraudulent
                   misrepresentations to the Plaintiff and to the Review Boatd, and engaged in a
                   scheme to defraud;

             B. Awarding damages         incurred by Plaintiff as a result    of   Defendant Quorum
                   Health Corporation's misconduct to be determined at trial;

             C. Ordering Defendant Quorum Health Corporation to complete the sale of
                MetroSouth to Plaintiff in accordance with the agreed upon terms of the
                   transaction;

             D. Awarding      such and other injunctive and declaratory relief as is necessary;

             E, Awarding Plaintiff   compensatory and punitive damages against Defendant
                   Quorum Health Corporation;

             F,    Awarding Plaintiff reasonable attorneys' fees and costs;



                                                         11
       Case 5:18-cv-00323-OLG-HJB Document 239-1 Filed 10/31/19 Page 13 of 13




             G, Awarding Plaintiff    pre- and post-judgment interest; and
o
ô
                  Awarding such other and further relief as equity and justice may require.
t.-
o            H.
I
o
o,
o                                                   Respectful ly submitted,
N

fL                                                  People's Choice Hospital'      LLC
ç!
it
o)
o      Dated: September 16,   201"9                 By /s/ Ari ^I. Schars
c!
o                                                   One of Plaintiff's Attorneys
d)
ü
L
kô                                                  Jay Edelson
                                                    jedelson@edelson.com
 o
J
 t¡J
                                                    Ari Scharg
I
                                                     ascharg@edelson.com
                                                    J.   Eli Wade-Scott
                                                    ewadescott@edelson. com
                                                    Alfred K. Muray       III
                                                    amurray@edelson,com
                                                    EnplsoNPC
                                                    350 North LaSalle Street, 14th Floor
                                                    Chicago, Illinois 60654
                                                    Tel:312.589.6370
                                                    Fax: 312.589.6378
                                                    Firm ID: 62075




                                                         t2
